Citation Nr: 0018288	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  95-20 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a timely substantive appeal has been filed with 
respect to the issue of entitlement to an earlier effective 
date for the grant of service connection for residuals of 
clear cell carcinoma. 

(The issue of entitlement to reimbursement or payment of 
unauthorized medical expenses incurred prior to August 1, 
1993, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran retired in December 1978, after more than 20 
years of active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating action of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to an earlier effective date for the grant of service 
connection. 


FINDINGS OF FACT

1.  The veteran was notified on January 28, 1999 of a January 
1999 rating action which denied his claim of entitlement to 
an earlier effective date for the grant of service connection 
for the residuals of clear cell carcinoma.  

2.  The veteran's notice of disagreement (NOD) with the 
January 1999 rating action was received in November 1999.  

3.  A statement of the case (SOC) as to that issue was mailed 
to the veteran on November 22, 1999, and he was told of the 
need to perfect his appeal.  

4.  A substantive appeal as to the claim of entitlement to an 
earlier effective date for the grant of service connection 
was not timely filed, and the appeal was not perfected.  


CONCLUSION OF LAW

A timely substantive appeal regarding the claim of 
entitlement to an earlier effective date for the grant of 
service connection for residuals of clear cell carcinoma was 
not filed, and the Board lacks jurisdiction to consider that 
issue.  38 U.S.C.A. §§ 7104, 7105(d)(3), 7108 (West 1991). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to an earlier effective date for the grant of service 
connection for residuals of clear cell carcinoma.  38 
U.S.C.A. § 7104.  Specifically, it must be determined whether 
the veteran filed a timely substantive appeal with regard to 
his claim.  

An appeal consists of a timely filed NOD in writing and, 
after a statement of the case has been provided, a timely 
filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (1999).  A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202.  

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time, whichever is 
later.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, the RO mailed notice of the January 1999 
rating decision which denied the claim of entitlement to an 
earlier effective date to the veteran on January 28, 1999.  
The veteran submitted a timely NOD and the RO issued a SOC on 
November 22, 1999.  In correspondence accompanying the SOC, 
the veteran was informed that, to continue his appeal, he 
would need to file a formal appeal.  He was instructed to 
review the enclosed VA Form and read the instructions 
contained therein.  

Neither the veteran nor his representative filed a timely 
substantive appeal within 60 days of the November 1999 SOC or 
within one year of the January 28, 1999 notice letter.  

In a March 2000 letter to the veteran, he was notified of the 
Board's intent to consider the timeliness of the substantive 
appeal as to his claim for an earlier effective date.  He was 
notified that he had 60 days from the date the letter was 
mailed to present written argument, present additional 
evidence relevant to jurisdiction, or to request a hearing to 
present oral argument on the question of timeliness of the 
appeal.  To date, there has been no response from the 
veteran.  

In this case, the RO provided notice of the rating action 
denying entitlement to an earlier effective date for the 
grant of service connection in a January 1999 letter.  The 
veteran submitted a timely NOD.  The RO mailed a SOC to the 
veteran on November 22, 1999.  The time limit that governed 
filing of a substantive appeal was within 60 days from the 
date of mailing of the SOC or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ended 
later.  38 C.F.R. § 20.302.  The 60 day period expired on 
January 22, 2000, and the one-year period expired on January 
28, 2000.  Thus, to be considered timely, a substantive 
appeal would have to have been filed by January 28, 2000.  
There was no correspondence received from the veteran within 
that time period.  Therefore, a timely substantive appeal 
regarding the claim of entitlement to an earlier effective 
date for the grant of service connection for the residuals of 
clear cell carcinoma was not filed, and the Board is without 
jurisdiction to adjudicate that claim.

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99.  In this case, the veteran was informed of 
the Board's intent to consider the jurisdictional question in 
a March 2000 letter.  As such, the Board finds that he was 
afforded appropriate procedural protections to assure 
adequate notice and chance to be heard on that aspect of the 
claim.  

ORDER

The appeal of the claim of entitlement to an earlier 
effective date for the grant of service connection for 
residuals of clear cell carcinoma was not perfected in a 
timely manner, and the claim is dismissed for lack of 
jurisdiction. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

